Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed June 11, 2020 and supplemental preliminary amendment filed June 12, 2020 are acknowledged.  Claims 3-11, 13 and 15-20 are amended.  Now, Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1 (page 4, line 3), “sum of e, f and g is 1 to 3” causes confusion because when g = 3, both e and f must be 0. Should it be -- sum of e and f is 1 to 3 --? The specification at [0008] has similar issue. 

Double Patenting Rejection(s)
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1, 5, 8, 11 and 19-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19, 22, 28-29, 32 and 35-36 of copending Application No. 17/595,797. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The invention of the copending Application is directed to a surface treatment agent comprising component (I) silicone compound(s) of formula [1] and/or formula [2], component (II) silicone compound(s) of formula [3] and/or formula [4], component (III) an organic solvent and component (IV) silicone compound(s) of formula [5] and/or formula [6]. The difference between the copending Application’s invention and the presently claimed invention is that surface treatment agent of the latter must contain a silicone compound corresponding to the foregoing silicone compound of formula [5]. Since the choice of the silicone compound of formula [5] in copending Application’s component (IV) is merely one out of two. A prima facie case of obviousness exits. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 3-5, 7-8 and 19-20 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Yoshida (US 2011 0054184).
	For Claims 1, 4-5 and 7-8, Yoshida discloses a surface treatment agent for surface treatment of a workpiece, which comprises a silylation agent, a silylated heterocyclic compound and an organic solvent. ([0015]-[0016] and [0052]) Suitable silylation agents include a compound represented by formula (5), where X is O and a compound represented by formula (6), for instance, trimethylsilyl acetate, N-trimethylsilyl acetamide, N-methyl-N-(trimethylsilyl)trifluoroacetamide, etc. ([0030]-[0031] and [0037]-[0038]) A suitable silylated heterocyclic compound is trimethylsilylimidazole. ([0050]) For Claim 3, since the trimethylsilylimidazole reads on the presently claimed component (II) as taught in Applicant’s application publication at [0071], it would be liquid at 25oC and one atmospheric pressure. For Claim 19, suitable organic solvents include aprotic solvents such as dialkyl glycol ethers, ketones, etc. ([0054]) For Claim 20, Yoshida further discloses a method of manufacturing a surface-treated body. ([0058]-[0071])

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being obvious over Yoshida.
	Yoshida discloses a surface treatment agent, supra, which is incorporated herein by reference. For Claim 2, Yoshida is silent on the presently claimed amount of component (II). However, Yoshida teaches that the amount of the silylated heterocyclic compound would affect the effectiveness of the sialylation agent and thus the resulting hydrophobicity of the treated workpiece because it functions as a catalyst for the silylation. ([0051] and [0071]) In other words, the amount is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the silylated heterocyclic compound in whatever amount through routine experimentation in order to afford a treated workpiece having a desired hydrophobicity. Especially, Applicant does not show the criticality of the amount. For Claim 6, Yoshida is silent on the presently claimed concentration of component (I). However, the concentration would affect the hydrophobicity of the treated workpiece. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to afford a treated workpiece having a desired hydrophobicity. Especially, Applicant does not show the criticality of the concentration.

11.	Claims 9-18 would be allowable if rewritten to overcome the double patenting rejection(s) and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Yoshida does not teach or fairly suggest the presently claimed i) component (II) set forth in Claim 9; ii) R5 set forth in Claims 10; iii) component (I) set forth in Claim 11; iv) mixture of silicon compound (I-1) and silicon compound (I-2) set forth in Claim 13; and v) component (I) of formula [3] set forth in Claims 16-18.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 19, 2022
		       /KUO LIANG PENG/                           Primary Examiner, Art Unit 1765